Citation Nr: 1016522	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  03-26 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for rheumatoid 
arthritis of the hands, ankles, shoulders, and back.

3.  Entitlement to service connection for benign prostatic 
hyperplasia, to include as due to herbicides exposure.

4.  Entitlement to service connection for myocardial 
infarctions, status post coronary artery bypass graft, to 
include as secondary to a psychiatric disability and as due 
to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

P. Sorisio, Counsel


INTRODUCTION

The Veteran had active service from December 1959 to December 
1979.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a July 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Waco, 
Texas.

In May 2006, a Travel Board hearing was held before the 
undersigned.  A transcript of that hearing is of record.

These matters were previously before the Board in July 2007 
and were remanded for further development.  At that time, the 
Board also remanded a service connection claim for a 
psychiatric disability.  A September 2009 rating decision 
granted service connection for posttraumatic stress disorder 
(PTSD) with major depressive disorder and panic disorder.  As 
service connection has been granted for a psychiatric 
disability, this claim has been substantiated and is no 
longer within the Board's jurisdiction.

On October 13, 2009, in accordance with the authority 
provided in 38 U.S.C. § 1116, the Secretary of Veterans 
Affairs announced his decision to establish presumptions of 
service connection, based upon exposure to herbicides within 
the Republic of Vietnam during the Vietnam era, for three 
new conditions:  ischemic heart disease, Parkinson's 
disease, and B-cell leukemias.  As required by 38 U.S.C. § 
1116, VA will issue regulations through notice and comment 
rule-making procedures to establish the new presumptions of 
service connection for those diseases.  Those regulations 
will take effect on the date that a final rule is published 
in the Federal Register.  Until that time, VA does not have 
authority to establish service connection and award benefits 
based upon the planned new presumptions.  

On November 20, 2009, the Secretary of Veterans Affairs 
directed the Board to stay action on all claims for service 
connection that cannot be granted under current law but that 
potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart 
disease, Parkinson's disease, and B-cell leukemias based 
upon exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era.  As this appeal contains a claim 
(service connection for myocardial infarctions, status post 
coronary artery bypass graft, to include as secondary to a 
psychiatric disability) that may be affected by these new 
presumptions, the Board must stay action on this matter in 
accordance with the Secretary's stay.  Once the planned 
final regulations are published, the adjudication of any 
case or claim that has been stayed will be resumed.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After reviewing the record, the Board finds that another 
remand is warranted in this appeal because the Agency of 
Original Jurisdiction (AOJ) has not yet substantially 
complied with the directives contained in the Board's July 
2007 remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (stating that RO compliance with remand directives is 
not optional or discretionary and the Board errs as a matter 
of law when it fails to ensure remand compliance); see also 
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that 
there must be substantial compliance with the terms of a 
Court or Board remand).  Specifically, in the July 2007 
remand, the Board directed that if any missing service 
treatment records cannot be located and obtained, a formal 
finding of Federal record unavailability must be prepared, 
and the Veteran must be provided with notice about the 
unavailability of his service records and possible 
alternative sources for these records in accordance with the 
requirements set forth in 38 U.S.C. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).  See also VA Adjudication Procedure 
Manual, M21-1MR, Part III, Subpart iii, 2.I.59.  While a 
September 2009 VA Memorandum determined that the Veteran's 
service treatment records are not available, the record does 
not reflect that the Veteran was provided notice of this in 
accordance with the above remand directive and governing 
legal requirements.  As the law mandates that such notice 
must be provided to the Veteran, there has not been 
substantial compliance with the Board's prior remand 
directive and another remand is warranted.  

On the issue of service connection for rheumatoid arthritis, 
in the July 2007 remand, the Board directed that the Veteran 
be scheduled for a VA joints examination and the examiner 
should review the Veteran's service and post-service 
treatment records and answer several questions.  The December 
2008 VA joints examination report reflects that the Veteran's 
claims file was not available.  In this regard, the Board 
notes that the history of a disability is for consideration.  
38 C.F.R. § 4.1 (2009); see also Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Although the United States Court of 
Appeals for Veterans Claims (Court) has indicated that the 
review of a Veteran's claims file is not always required, the 
Board notes that the record in this case contains pertinent 
medical reports from several of the Veteran's private 
physicians noting the Veteran's history of arthritis, which 
were not mentioned or otherwise discussed in the examination 
report.  Nieves-Rodriguez v. Peake, 22Vet. App. 295, 303 
(2008).  As such, without the examiner's review of this 
relevant information, the Board finds that there was not 
substantial compliance with its prior remand directive.  

Moreover, the Board additionally finds the December 2008 VA 
joints examination report to be inadequate because the VA 
examiner provided a confusing opinion regarding the diagnosed 
rheumatoid arthritis of the hands and failed to provide a 
nexus opinion regarding the diagnosed degenerative joint 
disease of the shoulders and ankles.  With respect to the 
hands, the VA examiner in December 2008 provided a negative 
nexus statement, but with only a scant rationale.  See Stefl 
v. Nicholson, 21 Vet. App. 120, 125 (2007) (noting that the 
Board may not rely on a medical examiner's conclusory 
statements if they lack supporting analysis).  A February 
2009 addendum from the clinician indicates that the Veteran 
had symptoms affecting his ankles, knees, and hands beginning 
in 1996 and that the rheumatoid arthritis of his hands is 
associated with osteoporosis.  The addendum, however, does 
not answer the previously posed question of whether the 
diagnosed rheumatoid arthritis is related to the Veteran's 
active duty service or was manifested to a compensable degree 
within one year of his separation from service.  Regarding 
the shoulders and ankles, the VA examiner made a similar 
conclusory statement that these were not due to rheumatoid 
arthritis and were "not service-connected."  The Board does 
not find this response to be adequate to decide these claims.  
See 38 C.F.R. § 4.2 (2009) (noting that if the examination 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes); see also Barr v. Nicholson, 21 Vet. 
App. 303, 311-12 (2007) (finding that when the VA undertakes 
to either provide an examination or to obtain an opinion, it 
must ensure that the examination or opinion is adequate).  
Indeed, the opinion is completely inadequate as to the 
question of medical nexus, especially since the determination 
of whether a condition is service connected or not is a 
legal, and not a medical, determination that is not within 
the province of the clinician to make.  

After the July 2007 Board remand, the Veteran was also 
provided with a VA examination of his spine.  Although the VA 
examiner did not find rheumatoid arthritis of the Veteran's 
spine, December 2008 VA X-rays of the lumbosacral spine 
revealed degenerative disc disease at L5-S1 with narrowing 
and both anterior and posterior osteophytes.  The examiner 
then indicated, without a complete rationale, that the 
Veteran's "current back symptoms are not service connected."  
For the same reasons as discussed above in relation to some 
of the other examination reports, the Board finds the 
December 2008 VA spine examination report to be inadequate 
and that a remand is required.  

Regarding the issue of service connection for benign 
prostatic hyperplasia, the Board similarly finds the December 
2008 VA genitourinary examination to be inadequate for 
multiple reasons.  After diagnosing the Veteran with benign 
prostatic hyperplasia status post retropubic prostatectomy, 
the VA examiner opined that this "has not been related to 
Agent Orange and thus is not the cause for the [V]eteran's 
prostate enlargement, which is a common condition in men over 
the age of 60."  Initially, the Board notes that the 
examiner did not fully answer the posed medical question 
concerning whether the Veteran's prostate disability was at 
least as likely as not "related to active duty" as instructed 
by the Board in the July 2007 remand.  The VA examiner's 
opinion only addressed a possible link to herbicide exposure, 
but not to any other in-service event, injury, or disease.  
Second, the examiner's use of the phrase "has not been 
related to Agent Orange" suggests that medical literature or 
treatise was consulted; however, this examination report does 
not reference any medical literature or treatise.  Lastly, 
even though the examiner states that the Veteran's prostate 
disability is common in men over 60, a rationale was not 
provided as to why this Veteran's condition is not related to 
an event, injury, or disease in service.  Therefore, the 
Board finds that this examination report must be returned for 
clarification.  

Finally, the Board finds the Veteran's service connection 
claim for hearing loss must be held pending a response, if 
any, by the Veteran to the notice concerning the 
unavailability of his service treatment records and of 
alternative sources of information.  The AOJ will take any 
appropriate follow-up action on this matter once the required 
notification requirements have been satisfied.  

Accordingly, this case is REMANDED for the following actions:

1.  Notify the Veteran of the 
unavailability of his service treatment 
records and possible alternative sources 
for obtaining these records in accordance 
with 38 U.S.C. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).  See also VA 
Adjudication Procedure Manual, M21-1MR, 
Part III, Subpart iii, 2.I.59.  

2.  After allowing an appropriate period 
for the Veteran to respond, schedule the 
Veteran for a VA joints examination for 
the purpose of determining the etiology 
of his rheumatoid arthritis of the hands 
and degenerative joint disease of the 
shoulders and ankles.  Perform all 
necessary tests, if any, and report all 
clinical manifestations in detail.  

The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (i.e., a 50 percent or 
greater probability) that the Veteran's 
rheumatoid arthritis of the hands is 
related to an event, injury or disease in 
service, or was manifested to a 
compensable degree within one year of his 
separation from service in December 1979.  

The examiner is also requested to provide 
an opinion as to whether it is at least 
as likely as not (i.e., a 50 percent or 
greater probability) that the Veteran's 
degenerative joint disease of the 
shoulders and ankles is related to an 
event, injury, or disease in service, or 
was manifested to a compensable degree 
within one year of his separation from 
service in December 1979.  

The claims file should be reviewed in 
conjunction with the examination and the 
examination report should reflect that 
such review occurred.  A thorough 
rationale, to include reference to 
relevant evidence of record as 
appropriate, should be provided for all 
opinions expressed.  If the examiner is 
unable to provide any requested opinion, 
a supporting rationale must be provided 
concerning why the opinion cannot be 
provided.  

3.  Also schedule the Veteran for a VA 
spine examination for the purpose of 
determining the etiology of any current 
spine disability.  Perform all necessary 
tests, if any, and report all clinical 
manifestations in detail.  

The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (i.e., a 50 percent or 
greater probability) that the Veteran's 
currently diagnosed disability of the 
back is related to an event, injury, or 
disease in service, or if any arthritis 
of the spine was manifested to a 
compensable degree within one year of his 
separation from service in December 1979.  

The claims file should be reviewed in 
conjunction with the examination and the 
examination report should reflect that 
such review occurred.  A thorough 
rationale, to include reference to 
relevant evidence of record as 
appropriate, should be provided for all 
opinions expressed.  If the examiner is 
unable to provide any requested opinion, 
a supporting rationale must be provided 
concerning why the opinion cannot be 
provided.  

4.  The claims file should be sent to the 
VA examiner who conducted the December 
2008 VA genitourinary examination for 
clarification of the opinion provided.  
Following a review of the file, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., a 50 percent or greater 
probability) that the Veteran's begin 
prostatic hyperplasia is related to an 
event, injury or disease in service, to 
include exposure to herbicides.  

If the examiner that evaluated the 
Veteran in December 2008 is not available 
to provide a response, then any similarly 
qualified VA examiner may answer this 
inquiry.  If additional examination of 
the Veteran is deemed necessary by the 
examiner, schedule the Veteran for an 
appropriate examination, perform all 
necessary tests, and respond to the above 
question.

The claims file should be reviewed in 
conjunction with this request and the 
report thereof should reflect that such 
review occurred.  A thorough rationale, 
to include reference to relevant evidence 
of record as appropriate, should be 
provided for all opinions expressed.  If 
the examiner is unable to provide the 
requested opinion, a supporting rationale 
must be provided concerning why the 
opinion cannot be provided.

5.  Thereafter, readjudicate the issues 
on appeal, considering all evidence of 
record.  If any benefit sought is not 
granted, issue a supplemental statement 
of the case and afford the Veteran and 
his representative an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, as 
appropriate.




The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B and 7112 (West Supp. 2009).





_________________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

